Citation Nr: 9910006	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  92-01 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from December 1943 until April 
1946 and from May 1946 until February 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1991, from 
the Buffalo, New York, regional office (RO) of the Department 
of Veterans Affairs (VA) which confirmed a prior denial of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The evidence submitted was not considered 
as new and material evidence sufficient to reopen the claim.  
The veteran disagreed and initiated an appeal.

The veteran appealed the Board's September 1993 denial and 
the U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals)(hereinafter "the Court") 
vacated the Board's decision and remanded the case for 
further proceedings consistent with the Court's Memorandum 
decision.  

In July 1995, the Board determined that new and material 
evidence had been submitted and reopened the claim for 
service connection for PTSD.  The Board then remanded the 
claim to the RO for additional development.  Subsequently, 
having complied with the instructions on Remand, the RO 
returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The veteran was not engaged in combat.

3.  The veteran has a clear diagnosis of PTSD.

4.  The medical evidence provides a nexus between 
symptomatology and the stressors alleged.

5.  There is no credible supporting evidence of the existence 
of the claimed stressors.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he has PTSD due to his service in 
World War II and that service connection should be granted.  
He has been diagnosed with PTSD based on military service.  
The Court has held that a claim was well grounded where the 
veteran "submitted medical evidence of a current disability; 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128, 136-
37 (1997). 

The Board concludes that the veteran has presented a well 
grounded claim for service connection for PTSD.  He has 
brought forward for consideration (1) medical evidence of a 
diagnosis of PTSD; (2) lay evidence of an in-service 
stressor; and (3) medical-nexus evidence linking his PTSD to 
his service.  The appellant's claim is "well grounded" within 
the meaning of 38 U.S.C.A. 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Furthermore, he has not 
indicated that any probative evidence not already associated 
with the claims folder is available; therefore the duty to 
assist him has been satisfied.  Id.

The veteran's discharge form notes the place of entry into 
service was Ft. Benning, GA.  It lists for battles and 
campaigns "ARDENNES; RHINELAND; CENTRAL EUROPE."  He arrived in 
Europe in December 1944 and departed in April 1946.  His 
specialty was heavy truck driver.  His second period of 
service involved no foreign service.  

A longitudinal review of the claims file shows that in April 
1958 the veteran submitted a claim for nervousness and back 
and side injury. He claimed that he suffered an injury to his 
back and side in a truck accident in March 1945 and that he 
had a nervous condition since the accident in service.  He 
claimed that he received treatment at the dispensary of the 
3780th Q.M.C. in 1945 for his right side and back.  

He claimed treatment in April 1958 at the VA hospital in 
Syracuse, N.Y. for nerves, injury to right side and back, and 
influenza.  The hospital summary indicates that it was a 
scheduled admission for diagnostic workup for a possible 
pulmonary "AV" fistula.  Upon admission he complained of 
low back pain and nervousness.  He related being in a truck 
accident in service in which he injured his back.  He 
reported that in spite of intermittent attacks of low back 
pain with radiation to the right hip he had been working in a 
garage washing and polishing cars.  When the back pain was 
exacerbated he sought treatment and a routine chest X-ray 
suggested a pulmonary "AV" fistula.  It was noted that his 
past medical history was negative except for the present 
illness. 

The physical findings noted scars on left forehead, right 
lateral flank and medial aspect of left lower leg.  The back 
was supple, without spasm; and there was mild tenderness 
noted over L5, S1.  Findings and X-rays of the spine were 
normal.  Diagnoses were congenital anomaly, aberrant branch 
of left pulmonary artery, and chronic low back strain, 
treated and improved.  There was no diagnosis of a nervous 
condition.

A rating decision in July 1958 denied service connection for 
residuals of back and side injury and a nervous condition.  
The RO noted that the chronic low back strain was first 
diagnosed in the report from the VA Hospital.  

During the course of an appeal, the veteran submitted several 
lay statements from three service associates, including a 
company commanding officer, dated in July and October 1959, 
and in December 1960, that described the veteran's 
involvement in a truck accident in 1945.  All noted that the 
veteran had been taken to a hospital.  J.P. recalled that 
during May 1945, while stationed in Heidelberg, Germany, the 
veteran had an accident while driving his truck and was 
smashed by the trailer of the truck.  J.P. wrote in some 
detail that the accident occurred not far from quarters, that 
he got to the scene of the accident in a short time, and 
"personally helped get him out of the cab."  After being 
pulled from the cab the veteran was taken to the Army 
hospital.  J.P. recalled that the veteran suffered chest 
injuries and was hospitalized for several weeks.  The company 
commanding officer, R.H.D., wrote that the veteran was in an 
accident with his truck near Heidelberg, Germany in April or 
May 1945 and was taken to a U.S. Army Field Hospital in the 
area.  In November 1962, the company commanding officer 
submitted a statement to the effect that he was unable to 
verify that the veteran had injured his back in the truck 
accident.  W.C. wrote that while in a convoy in 1945, the 
truck driven by the veteran overturned, the veteran was 
injured and taken by ambulance to a hospital.  

The veteran presented testimony at a personal hearing in 
February 1960, as evidenced by a transcript of testimony 
furnished at that hearing of record.  The veteran testified 
that he was injured in a truck accident and hospitalized in 
Heidelberg, Germany, in June 1945.  He related the 
circumstances of his involvement in the truck accident.  The 
veteran also mentioned difficulties he had experienced with 
his nerves in 1957 or 1958.  Information was requested from 
AGO and the reply provided information extracted from 
miscellaneous records that the veteran was hospitalized in 
June 1945 at the 80th Station Hospital for an unrelated 
disorder, a penile ulcer.  

A Board decision in June 1960 found that the service records, 
including reports of hospitalization for unrelated 
conditions, do not reveal any injury to the back or chest.  
Further, that no pertinent defects were claimed or noted when 
he was examined for discharge from the first period of 
service, nor were findings of such an injury reported during 
the second period of service.  The Board acknowledged 
testimony submitted in the veteran's behalf was to the effect 
that he suffered injuries in May or June 1945 when he was 
injured in a truck accident.  The Board noted, however, the 
veteran was hospitalized before and during part of this 
period for an unrelated condition, at which time no history, 
complaint or findings referable to a back or chest injury 
were reported.  The Board concluded that any injury that the 
veteran may have received in service was transitory in nature 
without demonstrable residuals and denied a grant of service 
connection for claimed residuals of a back or chest injury.

A VA general medical examination conducted in August 1960 
revealed "normal medical and normal neurological 
examination."  The examiner further opined:  "I am not at 
all impressed with any back pathology."  The examination was 
noncontributory with regard to complaints, findings or a 
diagnosis of psychiatric pathology.  The diagnosis was 
asymptomatic congenital defect of the left pulmonary artery 
and syphilis, cured.

The RO attempted to obtain more information about the truck 
accident from the AGO.  A reply in September 1960 noted that 
an accident report was not found on file, and no record was 
found of line of duty status pertaining to the alleged 
injury.  The RO made an additional request for another 
search.  The reply was: 

A thorough search of the Army files at this 
Center [Military Personnel Records Center in 
St. Louis, Missouri] by personnel of both this 
office and the Service Department failed to 
locate Report of Investigation or any 
information relating to truck accident in June, 
1945, in the case of above veteran.  His 
records do not show that he was court-martialed 
or lost any time during period of service from 
December 20, 1943 to April 29, 1946.  Search 
was also made of the retained organization 
records on file at Federal Records Center, GSA, 
Military Records Branch, 601 Hardesty Avenue, 
Kansas City, Mo., without success.

A reply from the Service Department indicated that a thorough 
search revealed no evidence of the injury reported during 
service.   

A Board decision in September 1961 denied service connection 
for claimed residuals of a back injury in service.  The Board 
noted that the service clinical records do not verify that 
the veteran incurred an injury during a truck accident in 
service.  The recent VA examination revealed no evidence of a 
back disease or residuals of a back injury.  The 1958 
diagnosis of low back strain was not found to be related to 
any disability of service origin.  The Board found that 
"[t]he back injury reported by the veteran's companions in 
service was acute and transitory in nature and left no 
residuals for which service connection may be granted."

Additional information about the truck accident was furnished 
at a hearing conducted in April 1963, with a transcript of 
testimony furnished at that hearing also being of record.

A July 1963 Board decision noted that the claim was 
previously before the Board in June 1960 and September 1961.  
The Board had accepted that the veteran did sustain a back 
injury in service based on statements of the veteran and 
service associates; however, the Board concluded that said 
injury was acute and transitory in nature and recovery 
therefrom complete.   The Board noted the September 1961 
decision denied service connection for low back disability on 
the basis that his present disability did not represent 
residuals of any back injury he may have received during 
active duty and was not otherwise of service origin.  The 
Board found that evidence submitted since then was to the 
effect that he received a back injury during service and was 
not new and material evidence.  The Board found that the 
evidence did not establish that the veteran's back condition 
was related to any disability of service origin.  

In November 1983 the veteran was taken by ambulance to the 
hospital after going to sleep while a charcoal or propane 
stove was burning to heat the house.  He was found 
unarousable by his wife.  The diagnosis was carbon monoxide 
poisoning.  In February 1984, he was seen in the general 
medical clinic for follow-up and it was noted that his 
hospital course had been uneventful.  His only complaint was 
of right knee pain.  He was seen again in March 1984 and in 
February 1985 for treatment of hypertension.

In November 1984, a claim was received from the veteran for 
PTSD.  He claimed that he received treatment and therapy at 
the Syracuse VA Hospital for this condition.  He submitted a 
statement dated in January 1985 with considerable information 
concerning his military experiences, and the effect of those 
experiences upon his mental status.  He characterized the 
truck accident in Germany as the "major incident" impacting 
upon him and that he would "always recall the feelings of 
pain and fears of losing (his) life."

A VA social survey was conducted in May 1985.  The veteran 
described difficulties with anxiety, depression, recent 
memory and suicidal ideation.  It was noted that he spent 
most of his time in service driving a truck and had served 
with General Patton.  The veteran discussed flashbacks in 
which he would view himself "dumping German soldiers in a 
trench."  The veteran referred to being involved in a truck 
accident in service.  The impression rendered was that the 
veteran demonstrated a severe psychological deficit in his 
daily functioning.  

The veteran was afforded a VA psychiatric examination in June 
1985 by W. F. Knoff, M.D.  He provided information about his 
military experiences including being involved in a truck 
accident.  Ever since he was pinned underneath the truck, he 
reported experiencing insomnia and having nightmares every 
night.  The content of his nightmares was about his military 
experiences in Germany, during the Battle of the Bulge, and 
General Patton.  The veteran also stated that he had lost 
many "buddies" during service.  He reported being shipped 
to Europe in a convoy which had been attacked by submarine 
and approximately one-half of the ships were lost during that 
attack.  The veteran referred to a suicide attempt in 1983 by 
means of carbon monoxide poisoning.  The veteran described 
having a startle reaction if he hears a loud noise fearing 
that soldiers are shooting at him.  

The examiner noted that the veteran was chronically anxious 
and depressed with a suicide attempt in 1983.  There was 
evidence of "CNS" arousal and hypervigilance.  The examiner 
commented that the primary stressor was being run over by the 
tractor trailer in 1944 in Germany, being pinned under it and 
the veteran's belief that he was going to die.  Since that 
accident, the veteran has had a nervous condition and back 
condition.  The examiner expressed the opinion that the 
traumatic events to which the veteran had been subjected were 
sufficient to provoke symptoms in almost any individual.  An 
Axis I diagnosis was rendered of post-traumatic stress 
disorder, with depression.  On Axis IV it was noted that 
stressors included service experience, combat, organic 
illness, occupational, socioeconomic and interpersonal 
problems and aging.  The examiner wrote:  "The predominant 
clinical features of this case, including the chronic re-
living of traumatic events to which he was subjected during 
WW II, fulfills the DSM III criteria for post traumatic 
stress disorder." 

A hearing was held in January 1986 during which the veteran 
and his accredited representatives stated their contentions 
in detail.  A transcript of testimony furnished at that 
hearing is of record.  

Another VA social survey was conducted in June 1987, with 
information furnished about the veteran's domestic 
background.  It was reiterated that the veteran served with 
General Patton's troops in Germany during World War II.  He 
was described as totally preoccupied by his military 
experiences, and frequently referred to an incident in which 
he was reportedly injured in a truck accident.  It was stated 
that constant fears had permeated his life both during and 
subsequent to military service.  He felt alone and 
defenseless, had constant thoughts of dying, and would 
reportedly see dead people in his dreams and daily thoughts.  
He reported frequent nightmares and flashbacks.  

The veteran was examined by two psychiatrists in June 1987.  
In his examination with Hoda Ghaly, M.D., the veteran 
described nightmares associated with his military experiences 
and the loss of many buddies.  He reported that in Germany in 
1944 he had been run over by a tractor trailer, pinned 
beneath the trailer and thought that he was going to die.  He 
reported that he was hospitalized in a field tent hospital.  
He again reported sailing in a convoy that was subjected to 
submarine attack with heavy losses sustained.  He claimed 
that he heard fellow servicemen screaming as they were 
drowning.  He also stated that he had participated in combat 
in France in 1944 and 1945.  It was noted that he displayed a 
startle reaction when there was the noise of someone banging 
on a door.  The examiner noted that the veteran stated that 
"They're shooting at me."  The veteran stated that he was 
depressed and referred to a suicide attempt by means of 
carbon monoxide.  

Dr. Ghaly described the veteran as tremulous and shaky, with 
evidence reported of hypervigilance, anxiety, depression and 
suicide attempt in 1983.  He claims his nightmares concern 
being shot at by the enemy, reliving the Battle of the Bulge, 
and dreams about General Patton.  Delusions and 
hallucinations were not elicited.  His insight and judgment 
were adequate.  The Axis I diagnosis was PTSD with depressive 
features, with precipitating factors including experience in 
combat, illness, as well as occupational and personal 
problems.  

During the veteran's June 1987 examination with Andres 
Montalvo, M.D., he reported that friends and family had 
noticed a change in personality after his return from the 
war.  He related that he had served with General Patton from 
1943 to 1945.  He complained of problems with memory and 
concentration.  He related that he was terrified of noises, 
especially airplanes as he felt, at times, that airplanes 
were going to attack him.  These feelings were characterized 
as true recollections of occurrences of World War II 
experiences.  He also described episodes of survival guilt.  
He also described being depressed and at one time had 
attempted suicide by gas.  He denied having any psychiatric 
treatment, inpatient or outpatient.

He had been with General Patton's forces from England to 
Berlin, had worked in supplies and "on many occasions, his 
trucks were shot and he had to run", although he was never 
wounded.  He reported having an accident while driving his 
truck, injuring his back and being hospitalized for 
approximately four months.  He claimed that he was exposed to 
heavy combat and had seen many soldiers die.  In his 
nightmares, he relived some of the atrocities he had seen 
including voices of soldiers screaming and soldiers firing at 
him.  The veteran reported that he felt persecuted by his 
memories from the war.  Dr. Montalvo found that the history 
and complaints of the veteran and his findings on mental 
status exam constituted a DSM3 criteria for a diagnosis of 
post-traumatic stress disorder; rule out organic brain 
syndrome, mild on Axis I.  The Axis IV was "Severe, war 
experiences."

Another VA social survey was conducted in July 1987.  The 
report noted that the veteran appeared much as he had at the 
previous social survey only five to six weeks earlier.  He 
was described as being in constant fear and the most 
frequently described was hyperattention to movement with the 
fear that in each movement someone was lurking to hurt him.  
He experienced nervousness, intense anger, and disturbed 
sleep patterns. 

On July 16, 1987, the veteran was examined by Dr. Knoff.  It 
was noted that the veteran had to take disability retirement 
from his job due to his nervous condition.  The history noted 
that the veteran had made two suicide attempts, in 1983 and 
1984.  He was depressed and had suicidal ideation.  He also 
thought that someone wanted to kill him.  He reported being 
in military service from 1943 to 1946 and from 1946 to 1947.  
He reported being in the European Theater, in England, 
Germany and France.  He claimed to have been in combat and 
received the Purple Heart.  He was run over by a tractor 
trailer in 1944 in Germany and while pinned underneath the 
trailer he thought that he was going to die.  He related 
being hospitalized in a field tent hospital.  Since that 
accident, he has suffered from insomnia and nightmares every 
night.  The examiner noted the veteran's claims of 
experiencing chronic intrusive memories of traumatic events 
which occurred in France and Germany and stated that these 
were detailed by other examiners and by him in the June 1985 
examination.  The veteran claimed that he was injured in the 
tractor trailer accident and that he has chronic low back 
pain.  

The mental status report noted that the veteran had "chronic 
intrusive memories of traumatic events during World War II 
manifest also with nightmares, flashbacks and startle 
reaction."  During the examination, he was unable to relax 
and at times burst into tears.  The examiner noted that the 
primary stressor was the truck accident in Germany in 1944 
and believing that he was going to die when he was pinned 
underneath the tractor trailer.  The examiner concluded that 
"[t]he traumatic events to which this veteran was subjected 
in the ETO would be sufficient to evoke symptoms in almost 
any individual."  The diagnosis was post traumatic stress 
disorder with major depression and melancholia on Axis I.  On 
Axis IV, the stressors included "service experience, 
financial need, organic illnesses, occupational, socio-
economic and interpersonal problems, aging".

Dr. Montalvo also again examined the veteran on July 16, 
1987.  The veteran complained of the same symptoms as in the 
evaluation in June 1987.  The veteran reiterated that he had 
a tremendous fear of airplanes and upon hearing an airplane, 
he would have recollections and flashbacks of his traumatic 
experiences during the war.  The veteran reported that he had 
never been wounded but had been injured in a truck accident 
and hospitalized for approximately 4 months.  The veteran 
reported that he was exposed to heavy combat and saw many 
fellow soldiers die.  Dr. Montalvo's impression was:  "Based 
on the history and complains (sic) of [the veteran] as well 
as my findings on mental status exam, they constitute a DSM3 
criteria for a diagnosis of ...Post traumatic stress disorder, 
rule out organic brain syndrome, mild."  On Axis IV, the 
diagnosis was "Severe, War experience."  

On August 4, 1987, the veteran was again evaluated by Dr. 
Ghaly.  His chief complaint was that he was scared, 
frightened, involved in World War II, and that people were 
trying to kill him.  He reported that he served all over 
Europe, was involved in several combat situations, killed 
many people, and that many fellow servicemen died in service.  
The examiner noted that the veteran exhibited appropriate 
behavior with severe psychomotor agitation.  The content of 
his nightmares was of events that happened to him in the war, 
and he claimed that he saw a dead body all the time.  He also 
admitted having flashbacks of events that happened to him, 
having visual and auditory hallucinations, seeing dead bodies 
and hearing his friends.  Dr. Ghaly's impression was:  "The 
subjective complaints taken together with my findings on 
mental status examination constitute with the DSM3 criteria 
for post traumatic stress disorder, delayed type."  The 
diagnosis was unspecified for Axis IV.

The veteran was hospitalized at a VA facility for observation 
and evaluation of his psychiatric symptomatology in June 
1989.  The discharge summary noted that it had been very 
difficult to get a history from the veteran.  He had focused 
on his World War II experiences, described having been unable 
to work, having nightmares and being abusive to his wife.  
The hospital course was characterized as uneventful.  When 
evaluated by a neurologist, it was felt that the veteran was 
suffering from dementia, possible post injury encephalopathy, 
questionable mental retardation.  He had a dramatic lack of 
insight into the nature of his illness.  When psychological 
testing procedures were performed, it was felt that the 
veteran was not putting out his best effort.  It was felt 
that inconsistencies noted in certain test results raised a 
question of whether there was a deliberate effort on his part 
to present a picture of extreme pathology.  The summary 
indicated that the veteran was extremely vague when asked 
specific questions, such as where he was stationed while in 
service.  His neurological examination was reported as normal 
except for abnormal mental status.  After psychological 
examination, the examiner felt that the veteran had a 
"severe organic brain impairment, yet his level of 
comprehension of spoken language was excellent, and there was 
a great deal of inconsistency in his performance."  He was 
discharged from the hospital facility after insisting on 
leaving the hospital.  Diagnoses included rule out organic 
brain syndrome, severe, etiology unknown; rule out post-
traumatic stress disorder.  

A Board decision in February 1990 denied entitlement to 
service connection for PTSD.  

A claim was received from the veteran, through his 
representative, in June 1991 with copies of March and April 
1991 hospitalization records from the Syracuse VA Medical 
Center.  He claimed that this was new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for PTSD.  The veteran, through his 
representative, claimed he was engaged in combat and the 
stressor is related to combat.  The two hospital summaries 
with the appellant's history of being wounded in combat and 
received the Purple Heart, and medical history of diagnoses 
of PTSD were found by the Court pursuant to Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) to corroborate earlier 
medical opinions that the veteran suffers from PTSD caused by 
an inservice stressor.  

When admitted on March 25, 1991, the veteran reported that 
since discharge from the Army he has suffered from nightmares 
and flashbacks of traumatic events that occurred during the 
war, difficulty sleeping, and survivor guilt.  His complaints 
at the time of admission included the above and difficulty 
controlling his anger, decreased concentration, decreased 
energy, and suicidal ideation without intent.  He reported 
serving in the Army with General Patton in World War II from 
1943 to 1947 in England, France, and Germany.  "He was 
wounded in combat and received a [P]urple [H]eart."  

While participating in individual and group therapy, 
initially the veteran was hesitant to speak of wartime 
experiences.  Eventually, he revealed feelings of anger, 
guilt, and sorrow relating to events that occurred in the 
military.  He returned after a day pass apparently 
intoxicated and behaving in a belligerent manner, was placed 
in locked seclusion and the following day demanded to leave 
the hospital.  He denied using any alcohol during his pass. 

When re-admitted on April 9, 1991, the veteran's history was 
noted as PTSD, depression and alcohol abuse.  The concern at 
that time was of periods of disorientation and memory 
impairment.  He had been previously admitted on March 25, 
1991, with complaints of suicidal and homicidal ideation with 
no plan, depressed mood, decreased sleep, decreased 
concentration, and feelings of restlessness.  He reported an 
exacerbation of PTSD symptoms due to the Persian Gulf War.  
He complained of increased flashbacks, frequent nightmares 
with war related themes, sleep difficulty, and continual 
intrusive ideations relating to his World War II experiences.  
He left the hospital against medical advice on April 7, 1991, 
due to an angry outburst after returning from a day pass.  

The veteran reported serving in the Third Army Division with 
General Patton in England, France, and Germany.  "He was 
wounded in combat and received the Purple Heart."  
Neuropsychological testing resulted in a diagnosis of multi-
infarct dementia.  After evaluation, he was accepted into the 
chemical dependency clinic and considered appropriate for the 
Chemical Dependency Clinic's PTSD group.  Although 
psychiatric improvement was shown, the veteran continued to 
complain of intrusive and disruptive ideations relating to 
his wartime experiences, and subsequent crying spells, 
frequent nightmares and frequent flashbacks.  "When asked to 
provide information regarding his wartime experiences, the 
patient quickly becomes tearful and agitated."

Treatment records were obtained from the Syracuse VA Medical 
Center that included duplicate copies of the March and April 
1991 hospitalization records.  Outpatient treatment records 
show treatment for unrelated disorders and at the chemical 
dependency clinic.

The veteran was seen in April and May at the chemical 
dependency clinic (CDC) and then was discharged from the 
clinic after he did not show for several scheduled 
appointments.  At the April 24, 1991, appointment he 
presented as quite depressed and tearful throughout the 
interview.  It was noted that he expressed frustration and 
anger over his World War II combat experience and 
"subsequent lack of support, and even blatant racial 
discrimination, from the (white) American public."  

The veteran was requested to submit information regarding 
treatment for PTSD or a nervous condition since discharge 
from service, documentation regarding his Purple Heart Award, 
and a detailed statement regarding the stressors to which he 
was exposed in service.  

A statement was received from the veteran in November 1995 
noting that the recollection was prepared in Fall 1995, many 
years after discharge.  While awaiting discharge at Fort 
Warren, Wyoming, for several months he was assigned to a 
holding company with no specific duties.  He did not recall 
receiving any medical care.  He recalled experiencing pain 
and headache from his truck accident, and a significant 
amount of anxiety and "nervousness" for which he self 
medicated with alcohol.  He continued to use alcohol after 
discharge and for most of the nearly five decades that 
followed.  He denied having medical care for PTSD in the 
first ten or twelve years post service.  

In 1959 he was admitted to a VA hospital because of his 
nervous condition and he continued to receive intermittent 
treatment over the next twenty-five years.  The veteran could 
not furnish names, dates, and treatment received.  He 
recalled being treated in 1987,   In 1991, Dr. Knoblauch 
provided Ibuprofen for pain and Desipramine to assist sleep, 
the latter was also prescribed by Dr. Safdar Ali.  

The veteran believed that his PTSD was actually diagnosed in 
1959 or early sixties.  All of the veteran's PTSD symptoms 
have continued from the mid 1940s to the present day.  He 
claimed that the self medication with alcohol to calm his 
nerves adversely affected his employment and caused 
employment problems during his working career.  The veteran 
noted that although he has tried to stop or control his 
drinking, he was overcome by the anxieties and nervousness 
associated with PTSD and returned to self medication with 
alcohol.  

The veteran pointed out that all of his flashbacks and 
nightmares associated with his PTSD have to do with his 
wartime experiences, that these episodes began in service and 
have continued to this day.  His representative concluded:  
"In summary, the veteran's PTSD symptoms began while he was 
in service and it appears that all of these stressors which 
brought on the PTSD and which are manifest in his symptoms, 
are service connected and combat related."

In a recounting of the veteran's experiences prepared by his 
representative, it was noted that he (the veteran) was part 
of the European Invasion Force from England to Normandy , 
crossed the English Channel in an "LST" and came ashore 
"under enemy fire in early June of 1944."  His unit 
provided transportation, delivering fuel, ammunition and 
supplies to the front lines throughout the many battles 
across France, toward Paris and into Germany.  He drove 
hundreds of trucks at different times into the front lines to 
deliver these materials and was constantly under fire.  "He 
has vivid recollections of his comrades being killed while 
driving, and in other instances, having the steering wheels 
shot right out of their hands." 

The veteran recalled an incident where after crossing the 
Rhine River with some advance forces, the pontoon bridges 
behind them had been destroyed, they came under constant 
heavy fire, that continued through the night.  They were 
pinned down for more than two days until relief arrived and 
the bridges were reconstructed.  

He drove trucks to the front lines with supplies and was 
subjected to almost constant enemy fire.  He was not able to 
estimate or describe all the people he saw killed or wounded, 
including many comrades throughout the latter half of 1944 
and the first half of 1945.  The veteran was "not certain 
whether or not he was a participant in the Battle of the 
Bulge."  

He described the time as extremely stressful because his unit 
was constantly moving, the lack of sleep, and the continuous 
need to drive to continue to provide supplies, ammunition and 
fuel to the front line troops.  

He was told that he received the Purple Heart as a result of 
his injuries arising out of the truck accident that took 
place in 1945 near Heidelberg. [It not indicated in the 
recounting how the veteran recalls how he was told he got the 
Purple Heart nor is it indicated that he recalled receiving a 
copy of the orders authorizing this medal.]  

The truck accident occurred after [the veteran] had been out 
on a three day supply mission.  He returned to the company 
only to be sent back out to deliver gasoline to the front 
lines.  After making that delivery, and while he was 
returning to the supply depot, he lost control of the vehicle 
and the vehicle went off the road, rolling over several 
times, causing the injuries for which he was hospitalized.  
Injuries arising out of this accident were to [the veteran's] 
chest, his back and to his head.  

He was partially crushed in the accident and was pinned in 
the wreckage for about two and a half hours before he was 
found and they were able to get equipment to the scene that 
could pull the wreckage off of him.  He was taken to the 
hospital and remained hospitalized for approximately 6 weeks 
and was then returned to light duty and truck driving that 
was confined mostly to secure areas.  

[The veteran] attributes the loss of control of the gasoline 
tanker truck and the cause of this accident to fatigue and 
loss of sleep.

The veteran related that he did not leave Europe until after 
the war was over and recalled being in Germany when General 
Patton was killed.  

The only treatment for PTSD or a nervous condition were 
treatment and referrals at the VA hospital in Syracuse, 
Buffalo, and Albany, New York.  He reported that he began 
complaining of the nervousness and related problems 
approximately in 1950.  "The VA at first focused their 
attention on some problems with some blood vessels near his 
heart and some other physical problems such as headaches and 
backaches arising from the truck accident."

The RO requested information from the National Archives and 
Records Administration (NARA).  NARA requested more detailed 
information and the veteran responded in a letter dated in 
June 1996 that he recollected that the truck accident which 
caused his injury occurred in late May or early June 1945.  
"He believe[d] that he was hospitalized in a field hospital 
near Heidelberg immediately after the accident, and he 
believe[d] he stayed there approximately two weeks and then 
was transferred to another hospital facility near Munich or 
Stuttgart where he remained for another four to six weeks 
before rejoining his unit." 

In response to the RO's request, a reply in August 1996 from 
the Chief Records Reconstruction Branch of NPRC noted that 
there were no 1945 clinical records from Haumbraun, Germany 
or Stuttgart.  The reply stated that a search of morning 
records for March 1945 failed to locate any entries 
pertaining to the veteran.  It also indicated that "Lessons 
Learned" were not on file at NPRC and suggested contacting 
Washington National Records Center, 4205 Suitland Road, 
Suitland, MD 20746. 

NPRC replied in October 1996 that a search had been made of 
"S/R's and M/R's  3780 QM Trk Co Jan-Jul 45 & M/R DOP 80 SH 
4410 HP Jun 30-Jul 11, 45 & CY's att.  No. SGO."  The reply 
also had a stamped notation that no record was located and if 
on file there on July 1973, it may have been destroyed in a 
fire on that date.  Copies of daily sick reports with the 
veteran's name were attached.  The veteran was seen on two 
occasions in January 1945 and on two occasions in May 1945 
and returned to duty.  He was seen in early June and returned 
to duty.  He was then admitted to the hospital on June 30th 
for a penile ulcer that had become manifest two days earlier.   
He remained in the "80th Sta. Hosp." from June 30, 1945 
until July 11, 1945 when he was discharged from the hospital 
to duty.  In January 1946, he was diagnosed with chronic 
syphilis and in February 1946 transported to the 98th General 
Hospital in Munich.  

The RO requested information from U.S. Army and Joint 
Services Environmental Support Group.  A reply was received 
in July 1997 with extracts of unit histories for the 3780th 
Quartermaster Truck Battalion for the period February 18, 
1944 to November 30, 1945 and January to March 1946.  "After 
extensive research and coordination with the National 
Archives and Records Administration (NARA), in College Park, 
Maryland and the U.S. Army Military History Institute, in 
Carlisle, Pennsylvania, we have been unable to locate any 
unit records or Daily Staff Journals for the 3780th QM Trk Co 
to confirm specific combat incidents which may have occurred 
in 1945.     

In November 1997, the veteran submitted copies of daily sick 
reports that he had been provided by NPRC from his period of 
active military service.  These were duplicates of reports 
provided to the RO.  The veteran, through his representative, 
contends that the reports show that the veteran was treated 
in the line of duty on several occasions but with no specific 
diagnosis.  The veteran contends that these records serve to 
support his multiple complaints of need for medical and/or 
psychiatric care during service and should be considered with 
his pending claim.  

Analysis 

As noted above, the Court has held that a claim was well 
grounded where the veteran "submitted medical evidence of a 
current disability; lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD disability.  See Cohen v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  The veteran's lay testimony as to 
in-service stressors is sufficient to well ground his claim.  
However, as to adjudication on the merits, if the claimed 
stressor is not combat related, a veteran's lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  See 
Moreau  9 Vet. App. at 395-396.

Under 38 C.F.R. § 3.304(f)(1998), service connection for PTSD 
requires three elements: (1) A current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The question 
of whether a stressor is sufficient to support a diagnosis of 
PTSD is a medical question requiring an examination by a 
mental health professional.  Cohen, 10 Vet. App. at 142; see 
West v. Brown, 7 Vet. App. 70, 79 (1994).  Where a clear 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed.  Cohen, supra.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is also required.  Id.; 38 C.F.R. 
§ 3.304(f).  An opinion by a mental health professional based 
on a postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Cohen v. Brown at 
145.

It is noted that during the pendency of the appeal, § 
3.304(f), pertaining expressly to the adjudication of PTSD 
claims, was added to the regulations in 38 C.F.R.  In 
addition, during the pendency of this appeal, amendments were 
made to other regulatory provisions which impact on claims 
for service connection for PTSD.  When this case began, VA 
regulations in 38 C.F.R. § 4.125 relating to mental disorders 
in general had adopted the nomenclature of the 1980 third 
edition of the DSM (DSM-III); however, the DSM had been 
revised in 1987 (DSM- III-R) and again in 1994 (DSM IV).  On 
October 8, 1996, VA issued a final rule amending that portion 
of its Schedule for Rating Disabilities pertaining to mental 
disorders.  61 Fed. Reg. 52,695 (Oct. 8, 1996).  The revised 
regulations took effect on November 7, 1996, and, hence, are 
in effect on the date of this decision.  The new final rule 
made no change in the specific § 3.304(f) PTSD regulations, 
but revised 38 C.F.R. § 4.125 and § 4.126, and replaced § 
4.130 with a new section that specifically adopts DSM-IV as 
the basis for the nomenclature of the rating schedule for 
mental disorders.  61 Fed. Reg. 52,700.  

Although the veteran has claimed that he served in Europe 
beginning in June 1944, the records show that the veteran 
arrived in Europe in late December 1944 and returned in April 
1946.  

Official psychiatric examinations have included diagnoses of 
PTSD.  PTSD was first diagnosed by Dr. Knoff in June 1985.  
Dr. Montalvo and Dr. Ghaly also diagnosed PTSD in June 1987.  
In July 1987 Drs. Knoff and Montalvo again evaluated the 
veteran and diagnosed PTSD.  In August 1987, Dr. Ghaly again 
evaluated the veteran and diagnosed PTSD.  A clear medical 
diagnosis of PTSD is presumed to included the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor.  As there are undisputed, unequivocal 
diagnoses of PTSD, the sufficiency of the stressor is 
established as a matter of law.  These medical opinions also 
provide a nexus between service and the PTSD disability.

The claim must also meet the requirement of credible evidence 
that the claimed in-service stressor(s) actually occurred.  
The veteran's separation record indicates that his military 
occupation was heavy truck driver.  Although the veteran 
contends that he was in combat, the record does not reflect 
conclusive evidence that the veteran engaged in combat with 
the enemy.  We do not dispute the fact of the veteran's 
active participation in the European Theater of Operations 
during World War II.  While the veteran's participation in 
several campaigns in Europe during World War II is apparent, 
his separation record does not show awards or decorations 
that denote his participation in combat with the enemy.  
Although the veteran has claimed that he was awarded the 
Purple Heart, no evidence has been submitted or secured 
substantiating the award.  His discharge paper does not 
indicate the citation of the Purple Heart or any other 
citations indicating combat exposure.  Although it is noted 
that the veteran was in campaigns, being there does not 
necessarily indicate that the appellant was involved in 
combat operations and exposed to the stress of combat.

The evidence of record does not indicate that he engaged in 
combat or that he received any of the personal awards 
normally associated with combat, which will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressors.  Where the 
record does not reflect "conclusive evidence" that the 
claimant "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b), his assertions, standing alone, 
cannot, as a matter of law, provide evidence to establish 
that he "engaged in combat with the enemy" or that an event 
or events claimed as a stressor occurred.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  Consequently, the Board finds that 
the veteran was not engaged in combat and that the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where, 
as in this case, the veteran is not afforded the benefit 
38 U.S.C.A. § 1154(b) and his assertions standing alone 
cannot provide evidence to establish that an event or events 
claimed as a stressor occurred, his lay testimony regarding 
his in-service stressors is insufficient to  establish 
service connection and must be corroborated by credible 
evidence.  Cohen v. Brown, at 142-43.  

The evaluation by Dr. Knoff in June 1985 indicated the 
primary stressor was being run over by the tractor trailer, 
being pinned underneath, and believing that he was going to 
die in 1944 in Germany.  The veteran also related the loss of 
many "buddies" in service, and a submarine attack while 
being shipped to Europe in a convoy.  Several stressors were 
noted on Axis IV including service experience, combat, and 
others unrelated to service.  When seen by Dr. Ghaly in June 
1987, the stressors were being run over by a tractor trailer, 
the submarine attack on the convoy, and participation in 
combat in France in 1944 and 1945.  The diagnosis of PTSD 
with depressive features was based on precipitating factors 
of combat experience, illness, occupational and personal 
problems.  The evaluation by Dr. Montalvo in June 1987 
included the veteran's trucks being shot, an accident while 
driving his truck which resulted in a back injury and being 
hospitalized for approximately four months, and exposure to 
heavy combat and seeing many soldiers die.  The veteran also 
was terrified of airplane noise as he felt the airplanes were 
going to attack him.  PTSD was diagnosed and precipitating 
factor was severe war experiences.  

Upon examination by Dr. Knoff in July 1987, the primary 
stressor was again specified as the truck accident in Germany 
in 1944.  The diagnosis of PTSD with major depression and 
melancholia was precipitated by service experience and 
multiple other factors.  When seen by Dr. Montalvo in July 
1987, the veteran's complaints were the same as in June 1987 
and the diagnosis was the same.  When seen by Dr. Ghaly in 
August 1987, the stressors were involvement in several combat 
situations, that he killed many people, and the death of many 
fellow servicemen.  The diagnosis was PTSD, delayed type and 
no factors were included on Axis IV.  

When hospitalized for observation and evaluation in June 
1989, it was noted that the veteran was vague when asked 
where he was stationed in service, there were inconsistencies 
in test results and it was questioned whether the veteran was 
putting forth his best effort.  There was a diagnosis of rule 
out PTSD and rule out organic brain syndrome.  This is not a 
clear unequivocal diagnosis of PTSD. 

The 1991 hospitalization reports noted that the veteran was 
wounded in combat and received a Purple Heart.  Although a 
diagnosis of PTSD was noted, no additional specific stressors 
were elicited from the veteran.  The evidence of record 
clearly  shows that the veteran was not wounded in combat and 
did not receive the Purple Heart.  These hospital reports, 
viewed as corroborative evidence, are not credible evidence 
that the claimed in-service stressor actually occurred.  

We have included the prior claims relating to service 
connection for a back injury in service as it is relevant to 
the veteran's current claim of entitlement to service 
connection for PTSD.  Although the veteran claims and lay 
testimony submitted in the veteran's behalf is to the effect 
that he suffered injuries in May or June 1945 (initially 
claimed as March 1945) when he was injured in a truck 
accident, the record shows that he was hospitalized in June 
1945 for an unrelated condition, at which time no history, 
complaint or findings referable to a back or chest injury 
were reported.  No daily sick reports for March 1945 were 
found with the veteran's name on them.  The service clinical 
records do not verify that the veteran incurred an injury 
during a truck accident in service.  Furthermore, no residual 
disabilities from a truck accident were noted at discharge 
from the first period of service or during the second period 
of duty.  

While the veteran may have suffered a truck accident in 
service, there is no medical evidence that he was severely 
injured and required hospitalization, or injured at all as he 
claimed.  While the veteran's statements and the lay 
statements from fellow servicemen indicate that the veteran 
was involved in a truck accident and was taken to a hospital, 
although the recollections vary slightly and the commanding 
officer was unable to recall whether the veteran was injured, 
the Board, in prior decisions, concluded that said injury was 
acute and transitory in nature and recovery therefrom 
complete.  

The veteran has claimed that since the truck accident in 
service, he has experienced nervousness and nightmares.  
However, upon discharge from the hospital facility in June 
1958, a psychiatric diagnosis was not rendered.  When 
examined in August 1960 for residuals of a back injury, the 
Board notes that there were no complaints, findings or a 
diagnosis of psychiatric pathology.  

When examined for PTSD, the veteran provided a medical 
history of being involved in a truck accident in service and 
sustaining back injuries requiring hospitalization of several 
weeks duration.  The evidence of record does not support 
this.  The record does show that the veteran was hospitalized 
in June 1945 for an unrelated disorder.   

The diagnoses of PTSD were based on a history provided by the 
veteran.  The primary stressor was when the veteran was run 
over by tractor trailer, and pinned underneath the trailer, 
and hospitalized.  Involvement in a serious truck accident 
with back and chest injuries that required several weeks of 
hospitalization has not been supported by the evidence of 
record.  The record shows several Board decisions that denied 
service connection for a back condition as a residual of a 
truck accident in service.  The Board determined that any 
injury suffered from a truck accident was acute and 
transitory.  No pertinent defects of the back or chest were 
claimed or noted when he was examined for discharge from the 
first period of service, nor were findings of such an injury 
reported during the second period of service.  Upon 
examination in April 1946, it was noted that no injuries, 
operations or hospitalization occurred in military service.  
It was noted that syphilis had been diagnosed.  In February 
1947, an examination listed only syphilis.  

Other stressors were being in combat, killing many people, 
airplane attacks and a submarine attack.  As noted above, the 
Board determined that the evidence did not support a finding 
that the veteran engaged in combat with the enemy.  In 
addition, the Board notes that the daily sick reports not 
only did not note that the veteran was wounded in combat, the 
listings pertaining to other servicemen were not for wounds 
incurred in combat.  Further, there has been no credible 
supporting evidence of airplane attacks, or a submarine 
attack.

At the psychiatric evaluations, the veteran also reported 
attempting suicide in November 1983 and in 1984.  VA medical 
records show an incident of carbon monoxide poisoning in 
November 1983.  The records do not show any determination or 
suspicion that the veteran had attempted suicide.  He was 
seen for follow-up in the general medical clinic and again 
there is no reference to a suicide attempt and no referral 
for a mental health evaluation.

Although the diagnoses of PTSD by the medical examiners 
provides a causal nexus between symptomatology and specific 
in-service stressors, there is not sufficient corroboration 
of the stressors on which the diagnosis was based.  The 
evidence seems clear that the particular asserted stressful 
event of being involved in a truck accident in May or June 
1945 which resulted in injuries and hospitalization did not 
occur.  Since the Board has found that none of the claimed 
non-combat stressors cited by the veteran can be verified by 
credible supporting evidence, his claim for service 
connection does not meet the requirements of 38 C.F.R. 
§ 3.304(f) and must be denied.  


ORDER

Service connection for PTSD is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






 

